COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-13-00354-CV


Tarrant Regional Water District           §    From the 153rd District Court

                                          §    of Tarrant County (153-264899-13)

v.                                        §    November 26, 2014

                                          §    Opinion by Justice Meier

Monty Bennett                             §    Dissent by Justice Dauphinot

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the trial court’s

order denying Tarrant Regional Water District’s plea to the jurisdiction is reversed

and we render a judgment dismissing Appellee Monty Bennett’s claims against

Appellant Tarrant Regional Water District for lack of jurisdiction.

      It is further ordered that Appellee Monte Bennett shall pay all costs of this

appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By /s/ Bill Meier
                                          Justice Bill Meier